DETAILED ACTION
Claims 1-15 are pending in the instant application, Applicant amending claims 1-8 and 11-15.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary provided by the Examiner on November 2, 2021 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-12 and 15 fall within a statutory class of process, machine, manufacture, or composition of matter. Claims 13 and 14 do not fall within a statutory class (for reasons discussed further below) and so are not patent eligible at Step 1. In keeping with the practice of compact prosecution, the Examiner will continue the analysis of claims 13-14 as patent ineligible as an abstract idea.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history 

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or 
This type of abstract idea is shown in claim 1 by:
a search section that performs a search, in the information database, using the search condition in response to a search request of the terminal through the network, wherein the search request is corresponding to the range in which the search condition is capable of being used, in the stage set by the setting section.

These steps are abstract in nature because they are directed towards commercial or legal interactions associated with identifying existing customers who may be approached for a new sales opportunity. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
a setting section that sets a range of the terminal capable of using a search condition for searching for customer information in the information database to any stage among a plurality of stages;


The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
An information processing apparatus comprising:



a storage device that stores an information database; and a processor, coupled to the storage device, wherein the processor is configured to function as:

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)
The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
An information processing apparatus comprising:

a server, connected with a te1minal through a network, comprising:



As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 11-12 and 26-28 and figure 4.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above at Step 2A – Prong One. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-15 are not patent eligible under the Alice/Mayo analysis. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
NOTE: Bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
An information processing apparatus comprising:
a server, connected with a te1minal through a network, comprising:
a storage device that stores an information database; and a processor, coupled to the storage device, wherein the processor is configured to function as:
Hawkins (paragraphs 10-106 and fig. 7) teaches a server embodiment with storage and a processor

a setting section that sets a range of the terminal capable of using a search condition for searching for customer information in the information database to any stage among a plurality of stages;
Hawkins (paragraph 40) teaches configurable tag rules which allow a user to set  a range of search conditions for customer information over multiple different searches over time.
a search section that performs a search, in the information database, using the search condition in response to a search request of the terminal through the network, wherein the search request is corresponding to the range in which the search condition is capable of being used, in the stage set by the setting section.
Hawkins (paragraphs 42-43) teaches requesting information from the database of existing customers.

AS TO CLAIM 2 (of 1) 
wherein the search section does not accept a search request from the terminal not corresponding to the range in which the search condition is capable of being used in the stage set by the setting section.
Hawkins (paragraph 40) teaches triggering customer interactions which personalized and contextually relevant. To be contextually relevant, the offer must be at the proper stage.

AS TO CLAIM 3 (of 2) 
a display section that displays a product information as a search key and a result of the search from the information database by the search section, 
wherein the search section searches for the customer information in the information database based on the search condition relating to the product information in response to the search request from the terminal with the product information displayed on the display section as the search key; 
wherein in a case where the terminal does not correspond to the range in which the search condition is capable of being used, the display section does not display the product information relating to the search condition.
Hawkins (paragraphs 49, 86, and 99) teaches concerning displaying results to customers.

AS TO CLAIM 4 (of 1) 
wherein the setting section is capable of shifting the set stage based on a result of a sales activity performed by a salesperson to the customer searched for using the search condition by the search section.
Hawkins (paragraph 40) teaches customer tags which control the context of the offer and prevent an offer from being made prematurely.

AS TO CLAIM 5 (of 4) 
wherein the setting section shifts the set stage to a stage where a larger number of users are set in a case where a first condition set based on the result of the sales activity is satisfied, and shifts the stage to a stage where a smaller number of users are set in a case where a second condition set based on the result of the sales activity is satisfied.
Hawkins (paragraph 23-24) teaches concerning threshold fit factors for a first and second node in a transaction map.

AS TO CLAIM 6 (of 5) 
wherein the first condition is that a contract success rate in a case where the sales activity is performed for the customer searched for using the search condition is higher than a contract success rate in a case where the sales activity is performed for a customer other than the customer searched for using the search condition;
wherein the second condition is that the contract success rate in the case where the sales activity is performed for the customer searched for using the search condition is less than the contract success rate in the case where the sales activity is performed for the customer other than the customer searched for using the search condition.
Hawkins (paragraphs 92-93) teaches assessing threshold values associated with offer logic.

AS TO CLAIM 7 (of 6) 
wherein the first condition is that the contract success rate of the result of the sales activity performed for the customer searched for using the search condition improves by a first ratio set in advance or more as compared with the contract success rate of the result of the sales activity performed for the customer other than the customer searched for using the search condition
wherein in a case where a ratio of a customer who already purchases the product before the sales activity among the customers for which the sales activity is performed is equal to or larger than a ratio set in advance, the setting section applies as the first condition that the contract success rate improves by a second ratio or more, the second ratio being smaller than the first ratio.
Hawkins (paragraph 23-24) teaches concerning threshold fit factors for a first and second node in a transaction map.

AS TO CLAIM 8 (of 5) 
wherein in a case where the stage where the range of the user is set shifts the number of times set in advance from the stage where a larger number of users are set to the stage where a smaller number of users are set, the setting section does not shift the set stage to the stage where a larger number of users are set even though the first condition is satisfied.
Hawkins (paragraph 61) teaches assessing the number of times an attribute is invoked in a search.

AS TO CLAIM 9 (of 5) 
wherein in a case where a period set in advance does not elapse after the stage is set, the setting section does not perform the shift of the stage even though the first condition is satisfied.
Hawkins (paragraph 25) teaches changing offer context values based on variable periods of time.

AS TO CLAIM 10 (of 5) 
wherein in a case where the search using the search condition is not used the number of times set in advance after the stage is set, the setting section does not perform the shift of the stage even though the first condition is satisfied.
Hawkins (paragraph 84-85) teaches considering the contextual situation and not going forward if the contextual situation degrades.

AS TO CLAIM 11 (of 1) 
wherein a plurality of types of setting patterns are provided as a pattern for setting the range of the user capable of using the search condition according to the stage;
wherein the setting section applies any of the setting patterns for each search condition.


AS TO CLAIM 12 (of 11) 
wherein the setting section sets the range of the user capable of using the search condition in stages based on a history of the sales activity performed by the user in one setting pattern.
Hawkins (paragraphs 47 and 55-59) teaches considering customers purchase history when searching for potential customers.

AS TO CLAIMS 13-15 
The claims recite elements substantially similar to those recited in claims 1-12. Thus, the art and rationale of claims 1-12 applies. 

Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the objection to the specification:
Applicant’s amendment to the abstract is accepted and the previous objection to the specification is withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s amendments to claims 13 and 14 are sufficient to overcome the previous rejections of claims 13 and 14 under 35 U.S.C. 101 Software per se and the rejection of claims 13 and 14 under 35 USC 101 Software per se is withdrawn. However, the rejection under 35 USC 101 Abstract Idea is maintained.

Applicant’s argues that the recitation of the server embodiment renders the claims patent eligible. This argument is unpersuasive because the server embodiment is recited simply as the physical embodiment on which the abstract idea is implemented. The core of Alice decision is that merely conducting an abstract idea on a computing embodiment is not patent eligible. This is because the computing embodiment is simply used as a tool to express the abstract idea. The instant claims are not directed towards an improvement in the computing embodiment but rather an algorithm executed upon that computing embodiment. As such, an improvement to an algorithm remains an abstract idea and not patent eligible.

Concerning the rejection under 35 USC 102:
Applicant’s argues that the cited prior art does not teach searching through a plurality of stages as recited in the instant claims. Applicant’s specification does not define what a “stage” is. From a review of the usage of “stage” within Applicant’s specification, a “stage” is synonymous with simply conducting a search multiple times. As such, this element does not patentably distinguish from the cited prior art, Hawkins teaches conducting multiple searches over time.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/Leland Marcus/
Primary Examiner
Art Unit 3623